Exhibit 10.3

CONFIDENTIAL TREATMENT REQUESTED

EXCLUSIVE OPTION AGREEMENT

This Exclusive Option Agreement (the “Agreement”) is entered into by and between
Pieris Pharmaceuticals Inc., a Nevada corporation with an address of 255 State
Street, 9th Floor, Boston, MA 02109 and Pieris Pharmaceuticals GmbH, a German
company with an address of Lise-Meitner-Strasse 30 85354 Freising, Germany
(collectively, “Pieris”), and ASKA Pharmaceutical Co., Ltd., a Japanese
corporation with an address of 2-5-1 Shibaura, Minato-ku, Tokyo, Japan 108-8532
(“ASKA”), is effective on February 27, 2017 (the “Effective Date”). Pieris and
ASKA are also individually referred to herein as a “Party” and collectively as
the “Parties”.

RECITALS

WHEREAS, Pieris and its Affiliates (capitalized terms as defined below) own or
control the proprietary, lipocalin-derived Anticalin® technology and have
developed the Licensed Product, Pieris’ Anticalin protein targeting hepcidin,
and own or control certain patents, proprietary technology, know-how and
information relating to such technology and product; and

WHEREAS, ASKA wishes to obtain an exclusive option to license, and Pieris wishes
to grant such exclusive option to license to ASKA, certain patents and know-how,
in order for ASKA to develop, manufacture, import, sell, export, and offer for
sale and export the Licensed Product in the Licensed Field and in the Licensed
Territory in accordance with this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1. DEFINITIONS. The following capitalized terms or derivatives thereof (verbs,
nouns, singular, plural), when used in this Agreement, shall have the following
meanings:

 

1.1 “Additional Indication” means any disease within the Licensed Field other
than the Initial Indication.

 

1.2 “Affiliate” means, with respect to a Party, any person or entity, which
directly or indirectly controls, is controlled by, or is under common control
with such Party. Solely as used in this definition, the term “control” means
(a) the ownership, directly or indirectly, beneficially or legally, of at least
fifty percent (50%) of the outstanding voting securities or capital stock (or
such lesser percentage which is the maximum allowed to be owned by a person or
entity in a particular jurisdiction) of such Party or other person or entity, as
applicable, or such other comparable ownership interest with respect to any
person or entity that is not a corporation; or (b) the power, direct or
indirect, whether through ownership of voting securities or partnership or other
ownership interests of more than fifty percent (50%), by contract or otherwise,
to direct the management and policies of a Party or such other person or entity,
as applicable.

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

1.3 “Anticalin” means, whether in nucleic acid or protein form, (a) any
lipocalin mutein isolated from the Anticalin Libraries, or (b) any lipocalin
mutein that, in each case, has been derived (either physically, intellectually
or by reverse engineering, in one (1) or more steps) from any lipocalin mutein
referred to in Section (a) of this definition, in each case, which binds and
recognizes a specific target. For the sake of this Section, “mutein” shall mean
a protein arising as a result of a mutation or a recombinant DNA procedure.

 

1.4 “Anticalin Affinity Maturation” means the process of engineering for an
Anticalin protein to enhance its developability profile, such as increasing
binding activities and specificity by introducing, e.g., one or more amino acid
mutations.

 

1.5 “Anticalin Characterization” means the assessment of binding and functional
potency and/or the evaluation of the developability profile of Anticalin
proteins.

 

1.6 “Anticalin Expression” means the heterologous expression of an Anticalin
protein in a host cell.

 

1.7 “Anticalin Libraries” means any phage display library based on the [***]
(Uniprot [***]).

 

1.8 “Anticalin Selection” means the process of screening an Anticalin Library
with a defined target through the process of phage display, within a solution,
and physically separating the target, containing binding Anticalin proteins,
from the solution containing non-binding Anticalin proteins.

 

1.9 “ASKA” has the meaning set forth in the preamble of this Agreement.

 

1.10 “Breakup Fee” has the meaning set forth in Section 2.2.

 

1.11 “CDA” has the meaning set forth in Section 8.1.

 

1.12 “Competing Product” means any biologic [***] in the Licensed Field and in
the Licensed Territory.

 

1.13 “Competing Transaction” has the meaning set forth in Section 2.5.

 

1.14 “Commercially Reasonable Efforts” means such level of efforts required to
carry out such obligation in a manner consistent with the efforts that a
pharmaceutical company comparable with Pieris would devote at the same stage of
development or commercialization, as applicable, for its own internally
developed therapeutic products in a similar area with similar market potential,
at a similar stage of its product life, taking into account the existence of
other competitive products in the market place or under development, the
proprietary position of the product, the regulatory structure involved,
intellectual property considerations, the anticipated profitability of the
product and other relevant factors. It is understood that such product potential
may change from time to time based upon changing scientific, business and
marketing and return on investment considerations.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 2 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

1.15 “Definitive Agreements” has the meaning set forth in Section 2.1.

 

1.16 “Effective Date” has the meaning set forth in the preamble of this
Agreement.

 

1.17 “Evaluation Period” has the meaning set forth in Section 2.2.

 

1.18 “Initial Indication” means [***].

 

1.19 “Intellectual Property Rights” means, collectively, Patent Rights,
copyrights, trademarks, designs, domain names, moral rights and all other
intellectual property and proprietary rights.

 

1.20 “JCC” has the meaning set forth in Section 4.9.

 

1.21 “JDC” has the meaning set forth in Section 4.7.

 

1.22 “Know-How” means any and all ideas, concepts, designs, technical
information, techniques, data, database rights, discoveries, inventions,
practices, methods, procedures, processes, algorithm, knowledge, skill,
experience, test data and any other information or technology, whether in
written, electronic, graphic or any other form, including pharmaceutical,
chemical, biological and biochemical compositions, formulations, assays, active
pharmaceutical ingredients (“APIs”), molecules, samples, cell lines, journals
and laboratory notebooks.

 

1.23 “Licensed Field” means, with respect to the Licensed Product, [***].

 

1.24 “Licensed Platform IP” means those Patents Rights in the Licensed Territory
controlled by Pieris directed to the Pieris Platform Technology as set forth in
Exhibit A.

 

1.25 “Licensed Product IP” means (a) all Know-How that is controlled by Pieris
and is (i) used in connection with or otherwise covers the development,
manufacture, import, sale, export, and offer for sale and export of the Licensed
Product or (ii) reasonably necessary for the development, manufacture, import,
sale, export, and offer for sale and export of a Licensed Product, but excludes
the Licensed Platform IP and (b) any Patent Rights that are solely or jointly
developed, or owned by Pieris as of the Effective Date and thereafter during the
of the term of the Definitive Agreements, and that cover or are necessary for
the development, manufacture, import, sale, export, and offer for sale and
export of the Licensed Product, but excluding the Licensed Platform IP. The
Patent Rights within the Licensed Product IP are set forth in Exhibit B.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 3 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

1.26 “Licensed Product” means any pharmaceutical formulation containing PRS-080,
Pieris’ pegylated Anticalin protein targeting hepcidin, as the active
pharmaceutical ingredient.

 

1.27 “Licensed Territory” means Japan, [***].

 

1.28 “Net Sales” means all gross amounts invoiced by ASKA, its Affiliates or
sublicensees for the sale of Licensed Product in the Licensed Territory to a
Third Party, less the following items, provided that they are bona fide and
determined in the ordinary course of business in accordance with generally
accepted accounting standards, consistently applied:

 

  (a) credits, refunds or allowances actually issued or granted to Third Party
customers for spoiled, damaged, rejected, recalled, outdated and returned
Licensed Product; and

 

  (b) sales, use or excise taxes and import/export duties or tariffs and similar
governmental charges actually due or incurred in connection with the sales of
Licensed Product to Third Party customers (but excluding taxes on income), if
shown separately in the invoice.

In no event shall Net Sales of the Licensed Product be less than [***] percent
([***]%) of [***].

For purposes of this definition of Net Sales, [***] shall be considered [***]
and not [***].

 

1.29 “Up-Front License Fees” has the meaning set forth in Section 2.2.

 

1.30 “Option Rights” has the meaning set forth in Section 2.1.

 

1.31 “Patent Right” means any and all patent rights and all right, title and
interest in all patent applications and patents that issue from them, all
letters patent or equivalent rights and applications in each case to the extent
the same has not been held, by a court of competent jurisdiction, to be invalid
or unenforceable in a decision from which no appeal can be taken or from which
no appeal was taken within the time permitted for appeal. Patent Rights include
any extension, registration, confirmation, reissue, continuation, supplementary
protection certificate, divisional, continuation-in-part, re-examination or
renewal thereof or foreign counterparts of any of the foregoing.

 

1.32 “Party” and “Parties” have the meaning set forth in the preamble of this
Agreement.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 4 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

1.33 “Phase 2a Study” means, for the purposes of this Agreement, that certain
upcoming clinical study of the Licensed Product conducted by Pieris in the
European Union, where the Licensed Product is administered repeatedly to
hemodialysis patients with chronic kidney disease. ASKA acknowledges that the
final protocol for the Phase 2a Study is still under discussion and subject to
further changes before the Phase 2a Study will be initiated.

 

1.34 “Pieris” has the meaning set forth in the preamble of this Agreement.

 

1.35 “Pieris Platform Technology” means Anticalin Libraries, Anticalin
Selection, Anticalin Expression, Anticalin Characterization, and Anticalin
Affinity Maturation methods, all to the extent controlled by Pieris.

 

1.36 “PL Claim” has the meaning set forth in Section 4.15.

 

1.37 “Royalty Term” has the meaning set forth in Section 4.10.

 

1.38 “Satisfaction Notice” has the meaning set forth in Section 2.2.

 

1.39 “SIAC” has the meaning set forth in Section 10.3.

 

1.40 “SIAC Rules” has the meaning set forth in Section 10.3.

 

1.41 “Success Criteria” means the criteria set forth in Exhibit C.

 

1.42 “Term” has the meaning set forth in Section 6.1.

 

1.43 “Third Party” means any person or entity other than Pieris, ASKA or their
Affiliates.

 

2. OPTION GRANT AND EXERCISE

 

2.1 Exclusive Option Grant. Subject to the terms and conditions of this
Agreement, Pieris grants ASKA an option during the Term to acquire a
non-exclusive license to use the Licensed Platform IP and an exclusive license
to use the Licensed Product IP to develop, manufacture, import, sale, export,
and offer for sale and export the Licensed Product in the Licensed Field and
Licensed Territory (collectively “Option Rights”). For the avoidance of doubt,
Pieris shall not develop, manufacture, import, sale, export, and offer for sale
and export the Licensed Product in the Licensed Field and Licensed Territory
after ASKA exercises the Option Rights and Pieris and ASKA execute license
agreements granting ASKA licenses to the Licensed Platform IP and Licensed
Product IP under the terms and conditions of this Agreement (the “Definitive
Agreements”). For further avoidance of doubt, the Option Rights do not give ASKA
any rights to any Intellectual Property Rights, Patent Rights, or Know-How; such
rights shall be granted only under the Definitive Agreements.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 5 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

2.2 Success Criteria and Option Exercise Rights and Up-Front License Fees.
Pieris shall use Commercially Reasonable Efforts to complete the Phase 2a Study
for the Licensed Product and shall submit to ASKA in writing the final results
of its Phase 2a Study of the Licensed Product when such results are available.
Such results shall be Confidential Information under the CDA. Upon receipt
thereof, ASKA shall have [***] to evaluate such results (“Evaluation Period”).
By the end of the Evaluation Period, ASKA may notify Pieris in writing of its
decision to exercise its Option Rights and its intent to enter into the
Definitive Agreements (“Satisfaction Notice”), and within [***] of the Parties’
execution of the Definitive Agreements and in consideration of the licenses
granted to ASKA under the Definitive Agreements, ASKA shall pay Pieris the
Up-Front Licensee Fees set forth in Exhibit D and Exhibit E (the “Up-Front
License Fees”). If ASKA fails to provide a Satisfaction Notice by the end of the
Evaluation Period, this Agreement including the Option Rights shall immediately
terminate. Notwithstanding the foregoing, if the final results of the Phase 2a
Study meet the Success Criteria, but ASKA fails to provide a Satisfaction
Notice, then ASKA shall pay Pieris [***] Dollars ($[***] USD) (the “Breakup
Fee”) within [***] of the end of the Evaluation Period.

 

2.3 Negotiation. ASKA and Pieris will make commercially reasonable efforts to
prepare and negotiate the Definitive Agreements starting on the Effective Date
(and prior to ASKA’s exercise of the Option Rights). The Parties will further
make commercially reasonable efforts to execute the Definitive Agreements no
later than [***] after the date of ASKA’s exercise of the Option Rights
hereunder. The detailed terms and conditions of the Definitive Agreements shall
be decided upon good faith negotiation between ASKA and Pieris during the Term
of this Agreement. The Definitive Agreements, if executed, will include the
provisions set forth in Section 4 of this Agreement as well as other standard
and customary terms.

 

2.4 Specific Exclusion. Pieris does not grant to ASKA any license, implied or
otherwise, to any Licensed Platform IP or Licensed Product IP, Patent Rights,
Intellectual Property Rights or other rights of Pieris other than those rights
expressly granted under the Agreement. Notwithstanding the foregoing, ASKA and
Pieris hereby confirm that Licensed Platform IP and Licensed Product IP include
all Intellectual Property Rights and Know-How controlled by Pieris necessary for
the sale, distribution, develop, manufacture, import, export, and offer for sale
and export of Licensed Product by ASKA in the Licensed Territory, regardless
whether or not recognized at the time of this Agreement.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 6 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

2.5 No-Talk Provision. During the Term of this Agreement, Pieris will not, and
will not cause nor permit any of its Affiliate or any of its or their directors,
officers, employees, agents or representatives to, (a) negotiate, authorize,
recommend, enter into or propose to enter into, with any person other than ASKA,
any transaction involving the grant of a license under the Licensed Platform IP
and Licensed Product IP to the Licensed Product in the Licensed Field and
Licensed Territory (a “Competing Transaction”), (b) continue to engage in any
pending discussions or negotiations with any Third Party concerning any
previously proposed Competing Transaction (if any), (c) encourage, solicit or
initiate discussions, negotiations or submissions of proposals, indications of
interest or offers in respect of a Competing Transaction, or (d) furnish or
cause to be furnished to any person any information in furtherance of a
Competing Transaction.[***]

 

3. EXCLUSIVE OPTION FEE

 

3.1 Subject to the terms and conditions of this Agreement, in consideration of
the grant by Pieris of the Option Rights and for Pieris’ forbearance from
licensing the Licensed Product to any Third Party other than ASKA in the
Licensed Field and Licensed Territory during the Term, ASKA shall pay Pieris Two
Million Seven Hundred and Fifty Thousand Dollars ($2,750,000 USD) within [***]
of receipt of an invoice from Pieris after the Effective Date.

 

4. PROSPECTIVE TERMS OF THE DEFINITIVE AGREEMENTS

 

4.1 Terms of Definitive Agreements. The Definitive Agreements, if any, will
include, but not be limited to, the terms and conditions set forth in this
Section 4.

 

4.2 Exclusivity of Definitive Agreements. Subject to the terms and conditions of
this Agreement, Pieris will (if the Definitive Agreements are executed) grant to
ASKA a non-exclusive license to the Licensed Platform IP and an exclusive
license to the Licensed Product IP in the Licensed Field and Licensed Territory.
The Definitive Agreements will commence on the effective date of the Definitive
Agreements and will expire after the end of the all payments due under the
Definitive Agreements have been made.[***]

 

4.3 Additional Grants. Subject to the terms and conditions of this Agreement,
Pieris will (if the Definitive Agreements are executed) grant to ASKA the right
to use and reference any data (such as clinical, CMC, or technical information)
related to the Licensed Product that is necessary or useful for the development,
manufacture or commercialization of the Licensed Product in the Licensed Field
and in the Licensed Territory. Such grant would include data generated by Pieris
or its sublicensees engaged in the development, manufacture or commercialization
of the Licensed Product outside the Licensed Territory to the extent that Pieris
has the ability to grant such right.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 7 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

4.4 Sublicensing in Definitive Agreements. The Definitive Agreements will
include the right for ASKA to grant sublicenses (through multiple tiers) during
the term of the Definitive Agreements. Any sublicenses granted by ASKA:

 

  (a) will be subject to the Definitive Agreements;

 

  (b) will expressly include the obligations described in this Section 4 for the
benefit of Pieris; and

 

  (c) will require the transfer of all obligations, including the payment of
milestones and royalties specified in the sublicense, to Pieris or its designee,
if the Definitive Agreements are terminated.

 

4.5 Grantback Licenses. Subject to the terms and conditions of this Agreement,
ASKA will (if the Definitive Agreements are executed) grant Pieris the right
(with the right to sublicense through multiple tiers) to use and reference any
data (such as clinical, CMC, or technical information) related to the Licensed
Product and generated by or on behalf of ASKA in the Licensed Territory and
controlled by ASKA, that is necessary or useful for the development or
manufacture of the Licensed Product outside the Licensed Territory. Such grant
would include any data generated by ASKA or its sublicensees engaged in the
development of the Licensed Product in the Licensed Territory.

 

4.6 Non-Compete. During the term of the Definitive Agreements, neither Party
shall in-license, manufacture or commercialize any Competing Product for use in
the Licensed Field in the Licensed Territory (or assist any Third Party in doing
so). The Parties shall negotiate appropriate provisions with respect to this
non-compete in the event of a change of control of either Party in the
Definitive Agreements. Until the first commercial sale of the Licensed Product
in Japan, ASKA shall not develop any Competing Product (or assist any Third
Party in doing so).

 

4.7 Development. ASKA will take primary responsibility for developing the
Licensed Product in the Licensed Territory. All of the manufacturing,
development and regulatory costs in the Territory will be borne by ASKA. Pieris
will commit to provide ASKA reasonable assistance, at ASKA’s cost, which may
include relevant supplies of clinical materials, and access to related
regulatory correspondence and other related materials in Pieris’s control to the
extent required by ASKA to enable them to fulfill their responsibilities and
exploit their rights granted to them by Pieris under the Definitive Agreements.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 8 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

Pieris and ASKA will form a joint development committee (“JDC”) to assist with
and monitor execution of the development plan, which shall be approved by such
JDC (including approving the protocols for such clinical trials). Decisions
shall be made by consensus with (i) ASKA having the casting vote for all matters
solely related to development of the Licensed Product in the Licensed Territory,
unless such a decision could reasonably be expected to have a negative effect on
the development or commercialization of the Licensed Product outside the
Licensed Territory, and (ii) Pieris having the casting vote on all other
matters, to the extent such decision does not increase the costs to be borne by
ASKA.

 

4.8 Regulatory. ASKA shall use commercially reasonable efforts (to be defined in
the Definitive Agreements) to obtain regulatory approval in its name or to cause
authorized sublicensees to obtain regulatory approval for the Licensed Product
in the Licensed Field in the Licensed Territory on the timelines to be agreed by
the Parties and included in a development plan approved by the JDC, the initial
version of which shall be attached to the Definitive Agreements, including
conducting all development and regulatory activities needed to obtain such
approvals. ASKA shall keep Pieris fully informed of all such development and
regulatory activities, including access to all data and results thereof. For the
avoidance of doubt, Pieris will control the regulatory strategy for the Licensed
Product outside of the Territory.

 

4.9 Commercialization. ASKA will control the commercial strategy for the
Licensed Product within the Licensed Territory, including all pricing and
reimbursement discussions for the Licensed Product. No later than the
application for marketing authorization in the Licensed Territory, the Parties
will form a joint commercialization committee (“JCC”) to oversee the marketing
and commercialization strategies for the Licensed Product in the Licensed
Territory.

 

4.10 Royalty Term. ASKA’s obligation to pay to Pieris royalties on Net Sales of
the Licensed Product in the Licensed Territory shall begin on a
country-by-country basis on the first commercial sale of the Licensed Product in
such country and ending on the later of (i) [***] ([***]) years after such first
commercial sale of the Licensed Product in such country, (ii) the expiration of
regulatory exclusivity for such Licensed Product in such country, or (iii) the
last to expire valid claim of the Patent Rights in the Licensed Platform IP and
the Licensed Product IP covering or claiming the Licensed Product in such
country (“Royalty Term”).

 

4.11 Intellectual Property. Pieris shall own all Licensed Platform IP and
Licensed Product IP and will be responsible for prosecution and maintenance
thereof. Pieris shall keep ASKA reasonably informed of progress of the
prosecution of Licensed Product IP in the Licensed Territory, and Pieris will be
responsible for all associated costs of such prosecution and maintenance of such
Licensed Platform IP and Licensed Product IP. Any Patent Rights generated by
ASKA during the term of the Definitive Agreements that cover the Licensed
Product (including its manufacture or use) shall be jointly owned by the Parties
and Pieris shall have the right to sublicense (through multiple tiers) such
Patent Rights outside of the Licensed Territory.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 9 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

4.12 Trademarks. ASKA may select and shall own any trademarks for
commercialization of the Licensed Product in the Licensed Territory. The Parties
shall discuss in good faith any trademark licenses to the extent they agree that
there should be a common mark for commercialization of the Licensed Product in
the Licensed Territory and other countries.

 

4.13 Marketing Authorization. ASKA or its sublicensee shall make commercially
reasonable efforts to obtain and own any marketing authorization for the
Licensed Product in the Licensed Field and Licensed Territory.

 

4.14 Payments. The Definitive Agreements, if executed, will include the fees,
royalties, milestone payments, and other terms listed in the attached Exhibit D
and Exhibit E unless the Parties mutually agree to revise any such terms.

 

4.15 Warranties. The Definitive Agreements, if executed, will include customary
warranties and shall require ASKA to defend and indemnify Pieris from all
liabilities resulting from ASKA’s fraud or willful misconduct, except to the
extent that a claim arises due to Pieris’s fraud or willful misconduct. Pieris
warrants that the Licensed Product shall be free from defects in material and
workmanship, and (when supplying the Licensed Product) that the Licensed Product
shall conform to product specifications separately agreed by the Parties in
writing. With respect to any actual, potential, or threatened product liability
claim, action, or proceeding relating to any Licensed Product (“PL Claim”),
Pieris shall in case of a PL Claim against Pieris, communicate with ASKA from
time to time and observe the instructions of ASKA, and, in case of a PL Claim
against ASKA, cooperate with ASKA in investigating the facts and circumstances
surrounding the PL Claim and in litigating the matter.

 

4.16 Indemnification. The Parties shall negotiate indemnification provisions to
be included in the Definitive Agreements.

 

5. INDEMNITY, LIMITATION ON LIABILITY, AND DISCLAIMER

 

5.1 Limitation on Liability. Except with respect to breaches of any
confidentiality obligations between the Parties, neither Party will be liable
for any special, consequential, lost profit, expectation, punitive, or other
indirect damages in connection with any claim arising out of or related to this
Agreement, whether grounded in tort (including negligence), strict liability,
contract, or otherwise.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 10 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

5.2 Disclaimer. THIS OPTION IS PROVIDED “AS IS”. OTHER THAN AS EXPRESSLY
PROVIDED HEREIN, PIERIS DOES NOT MAKE ANY WARRANTIES, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR TITLE AND NONINFRINGEMENT.

 

6. TERM AND TERMINATION

 

6.1 Term. The term of this Agreement, including the Option Rights, (“Term”)
begins on the Effective Date and ends on the earlier of:

 

  (a) ASKA’s written notice to Pieris of ASKA’s decision not to exercise its
Option Rights;

 

  (b) ASKA’s failure to timely deliver a Satisfaction Notice as described in
Section 2.2;

 

  (c) three (3) months from date on which Pieris delivers to ASKA the
investigator’s report of the final results of the Phase 2a Study in the European
Union; or

 

  (d) the Parties’ execution of the Definitive Agreements, if any.

ASKA agrees to promptly notify Pieris at any time during the Term if ASKA
decides not to exercise its Option Rights. ASKA also agrees to exercise
commercially reasonable efforts to provide Pieris with the basis for this
determination.

 

6.2 Termination by Pieris. Pieris may terminate this Agreement only in the case
of material breach by ASKA of the terms of this Agreement. Pieris shall provide
written notice of any such breach to ASKA and ASKA shall have sixty (60) days to
cure any such breach prior to termination becoming effective.

 

6.3 No Residual Rights. Upon expiration or termination of this Agreement, ASKA
will have no residual or other rights in the Licensed Platform IP or Licensed
Product IP.

 

7. NOTICES

All notices under this Agreement are deemed fully given when written, addressed,
and sent as follows:

All general notices to ASKA are e-mailed or mailed to:

ASKA Pharmaceutical Co., Ltd.

2-5-1, Shibaura, Minato-ku

Tokyo 108-8532 Japan

E-mail: [***]

Attn: [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 11 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

All general notices to Pieris are e-mailed or mailed to:

Pieris Pharmaceuticals

255 State Street, 9th Floor

Boston, MA 02109

Email: [***]

Attn: [***]

Either Party may change its address with written notice to the other Party.

 

8. CONFIDENTIALITY & PUBLICITY

 

8.1 Confidentiality. The mutual confidential disclosure agreement entered by the
Parties [***], (the “CDA”) shall remain in effect after the execution of this
Agreement and shall cover the exchange of any Confidential Information (as
defined in the CDA) in connection with this Agreement. This Agreement including
its terms shall be treated as Confidential Information under the CDA.

 

8.2 Publicity. ASKA and Pieris are authorized to publicly disclose the existence
of this Agreement and the Definitive Agreements (if signed). Where disclosure of
portions of the terms of this Agreement are required by law (such as a Form 8-K
filing or the filing of a redacted copy of this Agreement as may be required by
the U.S. Securities and Exchange Commission), the Party making the disclosure
shall provide notice and the opportunity for the other Party to comment on such
disclosure prior to filing. The Parties may make a press release or other
announcement disclosing any terms of this Agreement only with the prior written
consent of the other Party. Either Party may make disclosures that includes only
information contained in any prior public disclosure without prior permission
from the other Party.

 

9. REPRESENTATIONS AND WARRNATIES

 

9.1 Mutual Representations and Warranties. Pieris and ASKA each represent and
warrant to the other, as of the Effective Date (except as otherwise noted), as
follows:

 

  9.1.1 Organization. It is a corporation or company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all requisite power and authority, corporate or otherwise,
to execute, deliver and perform this Agreement.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 12 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

  9.1.2 Authorization. The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate or company action and will not violate
(a) such Party’s certificate of incorporation or bylaws (or equivalent
organizational documents), (b) any agreement, instrument or contractual
obligation to which such Party is bound in any material respect, (c) any
requirement of any applicable laws, or (d) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
presently in effect applicable to such Party.

 

  9.1.3 Binding Agreement. This Agreement is a legal, valid and binding
obligation of such Party, enforceable against it in accordance with its terms
and conditions.

 

  9.1.4 No Inconsistent Obligation. It is not under any obligation, contractual
or otherwise, to any Person that conflicts with or is inconsistent in any
respect with the terms of this Agreement or that would impede the diligent and
complete fulfillment of its obligations hereunder.

 

  9.1.5 Compliance with Law. During the Term, it will comply, and will ensure
that its Affiliates comply, with all local, state, federal and international
laws and regulations in all material respects in connection with its obligations
hereunder.

 

10. MISCELLANEOUS

 

10.1 Scope of Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter hereof. No representative of Pieris
or ASKA has been authorized to make any representation, warranty, or promise not
contained herein.

 

10.2 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of [***], without reference to its conflict of laws
principles.

 

10.3

Arbitration. In the event of any dispute arising out of or in relation to this
Agreement, the Parties will initially attempt to resolve such dispute through
good-faith negotiation between Pieris’ [***] and ASKA’s [***], for a period of
not more than [***] following written notification of such dispute to the other
Party. If such dispute cannot be resolved by means of such negotiations during
such period, then, such dispute, including any question regarding the existence,
validity or termination of the Agreement, shall be referred to and finally
resolved by arbitration administered by the Singapore International Arbitration
Centre (“SIAC”) in accordance with the Arbitration Rules of the Singapore
International Arbitration Centre (“SIAC Rules”) in force at the time, which
rules are deemed to be incorporated by reference in this clause. The seat of the
arbitration shall be Singapore. The language to be used in the arbitration
proceedings will be English. The Arbitration will be conducted by one arbitrator
to be agreed upon by the Parties. If the

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 13 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

  Parties are unable to agree, the arbitrator will be appointed in accordance
with SIAC rules. The arbitrator must have at least ten (10) years of experience
in biotechnology license agreements and ten (10) years of experience as an
arbitrator and shall be thoroughly familiar with New York law. The arbitrator
will have the authority to decide the arbitrability of the dispute and to award
fees and expenses, including reasonable attorney’s fees and the costs of the
arbitration, to a Party. The arbitration shall be completed and the award issued
within [***] of the appointment of the arbitrator. The Parties agree that all
settlement discussions will be confidential and shall be treated as compromise
and settlement negotiations for purposes of applicable rules of evidence. The
Parties further agree that the arbitration shall be kept confidential and that
the existence of the arbitration proceeding and any element of it (including but
not limited to any pleadings, briefs or other documents submitted or exchanged,
any testimony or other oral submissions, and any awards) shall not be disclosed
beyond the tribunal, the SIAC, the Parties, their counsel, accountants and
auditors, insurers and re-insurers, and any person or entity necessary to the
conduct of the proceeding. The confidentiality obligations in this Section 10.3
shall not apply (i) if disclosure is required by law, or in judicial or
administrative proceedings or by financial instruments exchanges, or (ii) as far
as disclosure is necessary to enforce the rights arising out of the arbitration
award. The award may be confirmed by any court having jurisdiction. The parties
consent to the jurisdiction of the state and federal courts of New York for the
confirmation and enforcement of the award.

 

10.4 Interim Relief. Without otherwise limiting the requirements imposed by
Section 10.3, a Party may seek from any court having jurisdiction any interim or
provisional relief provided for by the laws of New York that may be necessary to
protect its interests hereunder, including, without limitation, injunctive
relief for a breach or threatened breach of Section 8 pending the resolution of
any dispute in accordance with this Section 10.4. The parties consent to the
jurisdiction of the state and federal courts of New York for any interim or
provisional relief pursuant to this Section 10.4.

 

10.5 Non-Assignment. ASKA may not assign or delegate its interests or any of its
obligations hereunder without the express prior written approval of Pieris.

 

10.6 Headings. No headings in this Agreement affect its interpretation.

 

10.7 Electronic Copy. The Parties to this document agree that a copy of the
original signature (including an electronic copy) may be used for any and all
purposes for which the original signature may have been used. The Parties
further waive any right to challenge the admissibility or authenticity of this
document in a court of law based solely on the absence of an original signature.

[Signature Page Follows]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 14 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

The Parties execute this Agreement in duplicate originals by their duly
authorized officers or representatives.

 

PIERIS PHARMACEUTICALS, INC.

Signature

 

 

Name

 

Stephen Yoder

Title

 

President and CEO

Date

 

 

 

PIERIS PHARMACEUTICALS GMBH

Signature

 

 

Name

 

Stephen Yoder

Title

 

Managing Director

Date

 

 

 

ASKA PHARMACEUTICAL CO., LTD.

Signature

 

 

Name

 

Takashi Yamaguchi, Ph.D.

Title

 

President and Representative Director

Date

 

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 15 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT A

Patent Rights within the Licensed Platform IP

[***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 16 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT B

Patent Rights within the Licensed Product IP

[***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 17 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT C

Success Criteria for Phase 2a Study

[***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 18 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT D

The Definitive Agreements, if executed, will include the following upfront and
milestone payments, royalties and other terms in consideration of the rights
granted under the Licensed Product IP:

 

  (a) Up-Front Payment Fee. The Definitive Agreements shall include a [***]
Dollar ($[***] USD) up-front payment fee paid by ASKA to Pieris and due within
[***] of the effective date of the Definitive Agreements.

 

  (b) Initial Indication Development Milestone Payments. The Definitive
Agreements shall include the following developmental milestone payments to be
paid by ASKA to Pieris:

 

  (i) [***] Dollars ($[***] USD) upon [***];

 

  (ii) [***] Dollars ($[***] USD) upon [***]

 

  (iii) [***] Dollars ($[***] USD) upon [***]

 

  (iv) [***] Dollars ($[***] USD) upon [***]

 

  (v) [***] Dollars ($[***] USD) upon [***]

 

  (c) Initial Indication Development Milestone Payments for [***]. The Parties
shall negotiate in good faith regarding appropriate development milestone
payments for development of the Licensed Product in [***], taking into account
relevant factors including market size and sales forecast.

 

  (d) Additional Indication Development Milestone Payment. In the event that
ASKA decides to develop the Licensed Product for Additional Indications, then
the parties shall negotiate in good faith regarding the amount of such
development milestone payments, taking into account relevant favors including
market size and sales forecast.

 

  (e) Commercial Milestone Payments. ASKA shall pay Pieris the milestone
payments set forth below within [***] after achievement (first occurrence) of
the applicable commercial milestone event. For clarity, if multiple commercial
milestone events are achieved in a calendar year, then ASKA shall remit to
Pieris the milestone payment for all commercial milestones that are first
achieved in such calendar year.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 19 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

  (i) [***] Dollars ($[***] USD) (one-time) upon ASKA first achieving [***]
Dollars ($[***] USD) annual Net Sales of Licensed Product in the Licensed
Territory;

 

  (ii) [***] Dollars ($[***] USD) (one-time) upon ASKA first achieving [***]
Dollars ($[***] USD) annual Net Sales of Licensed Product in the Licensed
Territory;

 

  (iii) [***] Dollars ($[***] USD) (one-time) upon ASKA first achieving [***]
Dollars ($[***] USD) annual Net Sales of Licensed Product in the Licensed
Territory;

 

  (iv) [***] Dollars ($[***] USD) (one-time) upon ASKA first achieving [***]
Dollars ($[***] USD) annual Net Sales of Licensed Product in the Licensed
Territory;

 

  (v) [***] Dollars ($[***] USD) (one-time) upon ASKA first achieving [***]
Dollars ($[***] USD) annual Net Sales of Licensed Product in the Licensed
Territory;

 

  (vi) [***] Dollars ($[***] USD) (one-time) upon ASKA first achieving [***]
Dollars ($[***] USD) annual Net Sales of Licensed Product in the Licensed
Territory;

 

  (vii) [***] Dollars ($[***] USD) (one-time) upon ASKA first achieving [***]
Dollars ($[***]0 USD) annual Net Sales of Licensed Product in the Licensed
Territory;

 

  (viii) [***] Dollars ($[***] USD) (one-time) upon ASKA first achieving [***]
Dollars ($[***] USD) annual Net Sales of Licensed Product in the Licensed
Territory.

 

  (f) Royalties. The Definitive Agreements shall include the following royalties
on Net Sales to be paid by ASKA to Pieris during the Royalty Term on a
country-by-country basis within the Licensed Territory:

 

Aggregate Annual Net Sales Amount    Royalty Rate  

Up to [***] USD

     [ ***]% 

Between $[***] and $[***] USD

     [ ***]% 

Between $[***] and $[***]0 USD

     [ ***]% 

In excess of $[***] USD

     [ ***]% 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 20 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

  (g) Profit Margin Royalty Adjustments. In the event that gross profits
associated with the sale of the Licensed Product in a country of the Licensed
Territory falls below [***] percent ([***]%) at the time of the first commercial
sale of the Licensed Product or in any subsequent calendar quarter, then the
Parties shall discuss in good faith a reduction of royalty burden to Pieris in
such country. In the event that gross profits associated with the sale of the
Licensed Product in a country of the Licensed Territory rises above [***]
percent ([***]%) at the time of first commercial sale of the Licensed Product or
in any subsequent calendar quarter, then the Parties shall discuss in good faith
an increase in the royalty payable to Pieris for sales of the Licensed Product
in such country. In the event that royalties are reduced or increased under this
section and gross profits are subsequently restored to above [***]% or below
[***]% within a calendar quarter, as applicable, then the royalty rate shall be
restored to the level set forth in this agreement. For avoidance of doubt, in
case gross profits after such restoration fall again below [***]% or raise above
[***]% in any calendar quarter, the previously agreed reduction or increase
shall again become effective. In no event, however, shall royalties to Pieris
fall below [***] percent ([***]%) of Net Sales. Gross profit shall be further
defined in the Definitive Agreements but shall essentially be calculated as Net
Sales minus the royalties set forth above and minus cost of goods sold (to be
defined in the Definitive Agreement) for the Licensed Product.

 

  (h) Biosimilar Royalty Reductions. The royalty applicable to the Net Sales of
a Licensed Product in the Licensed Territory will be reduced by up to: (i) [***]
percent ([***]%) if there is one (1) biosimilar product (to be defined in the
Definitive Agreements) for the Licensed Product being commercially sold in the
Licensed Territory at the time of such sale; (ii) [***] percent ([***]%) if
there are [***] ([***]) biosimilar products for the Licensed Product being sold
in the Licensed Territory at the time of such sale; or (iii) [***] percent
([***]%) if there are [***] ([***]) or more biosimilar products for the Licensed
Product being sold in the Licensed Territory at the time of such sale, in each
case, being marketed by a Third Party in the Licensed Territory and where the
sales (on a units basis) of at least [***] such generic product exceed [***]
([***]%) of the sales of the Licensed Product (on a units basis) (during the
applicable calendar quarter). The actual percentage reduction adjustment (as
above) will be negotiated in good faith by the Parties to reflect the impact of
the biosimilar product on ASKA, taking into consideration (i) increased
marketing costs incurred by ASKA in marketing the Licensed Product, (ii) reduced
Net Sales of the Licensed Product or reduced growth of total Net Sales of the
Licensed Product and (iii) reduced market share of the Licensed Product, in each
case, caused by the entry of such biosimilar product in the Licensed Territory,
and in any case not to exceed the applicable cap in reduction set forth above.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 21 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

  (i) Supply Price. For as long as Pieris has access, Pieris will supply ASKA
with Licensed Product drug substance at a price equal to the fully burdened
manufacturing cost (to be defined in the Definitive Agreements) of such drug
substance plus an additional [***] percent ([***]%).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 22 of 23



--------------------------------------------------------------------------------

Confidential

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT E

The Definitive Agreements, if executed, will include the following upfront and
milestone payments, royalties and other terms in consideration of the rights
granted under the Licensed Platform IP:

 

  (j) Up-Front Payment Fee. The Definitive Agreements shall include a [***]
Dollar ($[***]USD) up-front payment fee paid by ASKA to Pieris and due within
[***] of the effective date of the Definitive Agreements.

 

  (k) Initial Indication Development Milestone Payments. The Definitive
Agreements shall include the following developmental milestone payments to be
paid by ASKA to Pieris:

 

  (i) [***] Dollars ($[***] USD) upon [***];

 

  (ii) [***] Dollars ($[***] USD) upon [***];

 

  (iii) [***] Dollars ($[***] USD) upon [***];

 

  (iv) [***] Dollars ($[***]) upon [***].

 

  (l) Royalties. The Definitive Agreements shall include a [***] royalty on Net
Sales of the Licensed Product to be paid by ASKA to Pieris during the Royalty
Term on a country-by-country basis within the Licensed Territory.

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 23 of 23